DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
Response to Arguments
Applicant’s amendments to the independent claims and arguments with respect to rejections of Claims 1, 3-10, 12-19 under 35 USC 101 have been fully considered and are persuasive.  The rejections of Claims 1, 3-10, 12-19 under 35 USC 101 have been withdrawn. 
Applicant’s amendments to the independent claims and arguments with respect to rejections of Claims 1, 3-10, 12-19 under 35 USC 103 have been fully considered and are persuasive.  The rejections of Claims 1, 3-10, 12-19 under 35 USC 103 have been withdrawn. 
Allowable Subject Matter
Claim 1, 3-10, 12-19, 21 allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The closest prior art comes from Tan, Elmasry, and Herriot but the prior art references alone or in combination fail to teach providing a visualization via a GUI that transitions between a heat map and displaying the current location of each of the individual passenger drones within a selected zone in combination with all of the other limitations in the independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Eyhorn et al (US 20180357909) discloses a GUI for managing the flight of a UAV with a flight visualization window
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN M KATZ whose telephone number is (571)272-2776. The examiner can normally be reached Mon-Thurs. 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 





/D.M.K./Examiner, Art Unit 3664                                                                                                                                                                                                        
/ROBERT T NGUYEN/PRIMARY EXAMINER, Art Unit 3664